Citation Nr: 0705595	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  97-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection or the cause of the 
veteran's death, claimed due to exposure to ionizing 
radiation.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of ionizing radiation exposure, to include cancer, 
for the purpose of accrued benefits under the provisions of 
38 U.S.C.A. § 5121, and, if so, whether the claim may be 
granted.  

3.  Entitlement to service connection for posterior 
subcapsular cataracts for the purpose of accrued benefits 
under the provisions of 38 U.S.C.A. § 5121.  


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty in the Untied States Navy 
from April 1942 to October 1946 and in the United States Army 
from June 1948 to May 1950.  He died in June 1996, and the 
appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a July 1996 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for the cause of the 
veteran's death.  In addition, in an August 1996 rating 
decision the RO denied entitlement to accrued benefits and 
explained that at the time of the veteran's death there were 
three issues under appeal.  The RO framed those issues as: 
new and material evidence to reopen a claim of entitlement to 
service connection for residuals of exposure to ionizing 
radiation; entitlement to an increased rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling; and entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities.  The appellant filed a notice of disagreement 
and perfected her appeal as to the cause of death and accrued 
benefits claims.  

In a decision dated in June 1998, the Board denied service 
connection for leukemia for the purpose of accrued benefits.  
In addition, the Board granted an increased rating, from 
50 percent to 100 percent for the veteran's service-connected 
PTSD for accrued benefits purposes rendering moot the claim 
of entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
Board remanded the remainder of the claims, and, as framed on 
the title page, those claims are now before the Board for 
further appellate consideration.  

The issue of entitlement to service connection for posterior 
subcapsular cataracts for the purpose of accrued benefits 
under the provisions of 38 U.S.C.A. § 5121 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in November 1991, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for residuals of ionizing radiation exposure.  The 
veteran did not appeal the decision.  

2.  Evidence presented since the November 1991 Board decision 
includes VA medical evidence that is neither cumulative nor 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of ionizing radiation exposure.  

3.  Medical evidence shows the veteran died at age 73 of 
sepsis due to metastatic cancer or cholangiocarcinoma, which 
is bile duct cancer.  

4.  At the time of the veteran's death there was evidence 
confirming the veteran's participation in Operation 
CROSSROADS, a radiation-risk activity, and medical evidence 
that he had bile duct cancer.  




CONCLUSIONS OF LAW

1.  The November 1991 Board decision that denied service 
connection for residuals of ionizing radiation exposure is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).  

2.  Evidence presented since the November 1991 Board decision 
is new and material; the claim for service connection for 
residuals of ionizing radiation exposure is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

3.  Service connection for bile duct cancer for the purpose 
of accrued benefits has been established.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5121, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 3.1000(a) (2006).  

4.  A service-connected disability caused or materially 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.312 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & West Supp. 2005); see 38 C.F.R. § 3.159 (2006)) 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for bile duct cancer for 
the purpose of accrued benefits and service connection for 
the cause of the veteran's death.  Therefore, no further 
development is needed with respect to this part of the 
appellant's appeal.

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service incurrence of 
malignant tumors will be presumed if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

In addition, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Diseases 
presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).  A veteran who participated 
in a "radiation-risk activity" while on active duty is a 
"radiation-exposed veteran" for purposes of 38 C.F.R. 
§ 3.309(d).  The term "radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device, and Operation CROSSROADS is 
among those tests.  38 C.F.R. § 3.309(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
Knightly v. Brown, 6 Vet. App. 200 (1994).  August 2001, 
amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, and those amendments apply to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001). Because the instant 
petition to reopen was filed in 1996, the version of 
38 C.F.R. § 3.156(a) more favorable to the appellant as in 
effect prior to August 29, 2001 applies.  Evidence presented 
since the last final denial on any basis (either upon the 
merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claim that the veteran appealed prior to 
his death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).  

The Board notes that during the appeal, Congress amended 
38 U.S.C.A. § 5121 to repeal the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of award for accrued benefits.  This change applies 
only to deaths occurring on or after the date of enactment, 
December 16, 2003.  Because the veteran died before the date 
of enactment, in June 1996, this change does not apply in 
this case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (2003) (codified at 38 U.S.C. § 5121(a) (West Supp. 
2005)).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

Background and analysis

In reaching this decision, the Board has taken into account 
all pertinent evidence of record, which includes reports of 
VA examinations and medical treatment.  

Throughout his life the veteran contended that he had 
residuals of exposure to ionizing radiation for which service 
connection should be granted.  In decisions dated in 
January 1985, April 1986, and February 1987, the Board denied 
entitlement to service connection for residuals of ionizing 
rating exposure.  In addition, in a decision dated in 
November 1991, the Board determined that new and material 
evidence had not been presented to reopen the claim and found 
that the evidence did not show or tend to show a recognized 
radiogenic disease.  In December 1991, the veteran filed an 
application to reopen the claim with the RO, and in rating 
decisions dated in April 1992, May 1992, June 1992, 
July 1992, September 1992, and October 1992, the RO held that 
new and material evidence had not been submitted to reopen 
the claim for service connection for residuals of exposure to 
ionizing radiation.  Evidence available at that time verified 
that the veteran had been a participant in Operation 
CROSSROADS, 

Much medical evidence was added to the record subsequent to 
the November 1991 Board decision, including a VA pathology 
report dated in May 1996, which shows that microscopic 
examination of a liver biopsy was suggestive of 
cholangiocarcinoma or metastatic carcinoma.  Although that 
pathology report was not in the claims file at the date of 
the veteran's death, it is a VA medical record and was 
constructively of record as of the date of the veteran's 
death in June 1996.  Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
VA treatment records are considered to be constructively 
contained in the claims folder).  In a letter dated in 
March 2006, the VA Chief Public Health and Environmental 
Hazards Officer explained that cholangiocarcinoma is the term 
for adenocarcinoma of the bile ducts (Dorland's Illustrated 
Medical Dictionary, 25th edition, 1974, page 305) either 
within or outside of the liver (Puckett, The Educational 
Annotation of ICD-9-CM, Volume 1,2,3, 5th edition, 2005, page 
489).  

As bile duct cancer is a disease for which service connection 
may be granted on a presumptive basis for veterans who 
participated in a radiation risk activity under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d), the Board finds that 
May 1996 VA pathology report is neither cumulative nor 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for residuals of 
ionizing radiation exposure for the purpose of accrued 
benefits.  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

As to the merits of the claim, the Board acknowledges that 
the May 1996 pathology report states that microscopic 
examination revealed liver biopsy with involvement of 
moderately differentiated adenocarcinoma in addition to liver 
cirrhosis and that under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) primary liver cancer is excluded as a disease upon 
which service connection may be granted on a presumptive 
basis under the law and regulation if cirrhosis or hepatitis 
B is indicated.  In this case, however, the pathologist also 
identified cancer of the bile ducts or metastatic 
adenocarcinoma.  The statute and regulation include cancer of 
the bile ducts as a disease for which service connection may 
be granted on a presumptive basis without qualification as to 
whether cirrhosis is indicated or whether the bile duct is 
within or outside the liver.  The pathologist stated that the 
tumor cells were cuboidal to columnar forming irregular gland 
with mucin production suggestive of cholangiocarcinoma or 
metastatic adenocarcinoma.  In view of the wording of the 
pathology report, the Board finds it at least as likely as 
not that the veteran had primary bile duct cancer, and 
therefore concludes that service connection is established 
for that disability on a presumptive basis under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for accrued benefits 
purposes.  

The appellant is also seeking service connection for the 
cause of the veteran's death.  The certificate of death shows 
that the veteran died in June 1996 at age 73 and lists the 
cause of death as sepsis due to metastatic cancer.  Cirrhosis 
was also reported as a significant condition contributing to 
death but not resulting in the underlying cause.  The 
veteran's final VA hospital summary shows that he was 
admitted to the hospital in May 1996 with hypercalcemia and 
dehydration.  Evaluation of the hypercalcemia revealed 
elevated liver function studies and an ultrasound and 
computed tomography study revealed multiple large masses in 
the liver.  He developed ascites, was moved to the intensive 
care unit, and was supported with fluids and antibiotics.  
The reporting physician said that the veteran's death was 
probably secondary to sepsis.  The final diagnoses reported 
in the final hospital summary were adenocarcinoma, probably 
metastatic to the liver, congestive heart failure, and 
hypertension.  

In the hospital summary it was noted that liver biopsy 
revealed adenocarcinoma in the liver.  As discussed earlier, 
the pathologist stated that the biopsy revealed 
adenocarcinoma with mucin production suggestive 
cholangiocarcinoma or metastatic adenocarcinoma.  Although 
the physician who prepared the final hospital summary and the 
certificate of death said the veteran's final diagnosis 
included what was probably metastatic adenocarcinoma, the 
Board gives at least as much weight to the findings of the VA 
pathologist who indicated the cancer was cholangiocarcinoma 
or metastatic adenocarcinoma.  Resolving all doubt in favor 
of the appellant, the Board therefore finds that it is at 
least as likely as not that the veteran's fatal cancer was 
cholangiocarcinoma, which, as noted above, is bile duct 
cancer.  As service connection for bile duct cancer may be 
granted on a presumptive basis because the veteran 
participated in Operation CROSSROADS, which is a radiation-
risk activity under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), it follows that a service-connected disability 
caused or contributed to his death, thereby establishing that 
service connection may be granted for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§ 3.312.  


ORDER

New and material evidence having been presented, the claim 
for service connection for residuals of ionizing radiation 
exposure, for the purpose of accrued benefits, is reopened.  

Service connection for bile duct cancer, for the purpose of 
accrued benefits, is granted.  

Service connection for the cause of the veteran's death is 
granted.  


REMAND


The remaining issue on appeal is entitlement to service 
connection for posterior subcapsular cataracts for the 
purpose of accrued benefits under the provisions of 
38 U.S.C.A. § 5121.  The appellant contends that the 
veteran's bilateral posterior subcapsular cataracts, for 
which a service connection claim was pending at the time of 
his death, were due to exposure to ionizing radiation.  While 
not on the list of disabilities for which service connection 
may be granted under the provisions of 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), posterior subcapsular cataracts are 
on the list of radiogenic diseases in 38 C.F.R. § 3.311.  
That regulation provides a procedural framework for the 
development of claims for service connection claimed due to 
exposure to ionizing radiation where the claimed disability 
qualifies as a radiogenic disease.  See 38 C.F.R. § 3.311.  
The RO has completed the outlined development.  

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Although the decision from which the remaining accrued 
benefits claim arises was initially adjudicated by the RO in 
1996 long before the passage of the VCAA in 2000 and even 
before the Board remand in 1998, the VCAA and its 
implementing regulations are applicable to the accrued 
benefits claim that remains before the Board.  Although the 
RO sent the appellant a letter in March 2006 that referred to 
disability ratings and effective dates, there is no 
indication that the appellant has at any time received notice 
compliant with the provisions of the VCAA in terms of notice 
of information and evidence necessary to substantiate her 
claim, what evidence VA would obtain, and what evidence or 
information she should provide followed by readjudication of 
the claim.  Under the circumstances, the Board must remand 
the claim so that the appellant may be afforded due process 
pertaining to her remaining accrued benefits claim.  

Accordingly, the case is REMANDED for the following action:

1.  Relative to the issue of entitlement 
to service connection for posterior 
subcapsular cataracts for accrued 
benefits purposes provide the appellant 
notice that complies fully with the 
provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 1.59(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

2.  Then, after accomplishment of any 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
posterior subcapsular cataracts for 
accrued benefits purposes.  If the 
benefit sought on appeal remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


